PLEDGE AND SECURITY AGREEMENT

 

CONFIDENTIAL DRAFT: FOR DISCUSSION PURPOSES ONLY

 

THIS PLEDGE AND SECURITY AGREEMENT (the “Pledge”), is made and entered into this
___ day of January 2019, (“Effective Date”) by and between GENEREX BIOTECHNOLOGY
CORPORATION, A Delaware corporation ("Pledgor") and OLAREGEN THERAPEUTIX INC., a
Delaware corporation ("Pledgee").

 

W I T N E S S E T H:

 

WHEREAS, Pledgee has sold to Pledgor a majority in interest of the capital stock
of Olaregen Therapeutix Inc., a Delaware corporation, pursuant to the terms
contained in that certain Stock Purchase Agreement, dated January __, 2019 made
by and between the parties (“the Purchase Agreement”) pursuant to which Pledgor
has sold to Pledgee [3,200,000] shares of Pledgor’s Common Stock (“Acquired
Shares”); and,

 

WHEREAS, in conjunction with such purchase and consistent with the terms
contained in the Purchase Agreement, Pledgor has executed a promissory note in
favor of Pledgee, a copy of which is attached hereto and made a part hereof as
Exhibit "A" ("Note"); and,

 

WHEREAS, the continuing security interest in the Acquired Shares shall be
evidenced by this Agreement. Capitalized terms used, but not defined, in this
Agreement have the meanings set forth in the Purchase Agreement; and

 

WHEREAS, in order to secure the payment of the Note, Pledgor has agreed to
pledge the Acquired Shares to Pledgee.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements, warranties
and representations herein contained, and for other good and valuable
considerations, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.       As security for the due and punctual payment of the Note, Pledgor
grants to Pledgee a security interest in and a lien on the Acquired Shares,
together with all ownership rights, rights to subscribe, distributions, and
other property to which said Pledgor is or may be entitled to receive on account
of the Acquired Shares, whether now or hereafter owned or existing, together
with all additions thereto and substitutions therefor (hereinafter collectively
called the "Collateral").

 

2.       Pledgor agrees that Pledgee shall have, and there is hereby granted to
and created in favor of Pledgee, a security interest under the Uniform
Commercial Code of Delaware (hereinafter called the "Code") in and to the
collateral hereby assigned and pledged and intended so to be and in and to the
proceeds thereof, both cash and non-cash. Pledgor will faithfully preserve and
protect Pledgee's security interest in the Collateral and the proceeds thereof
and will promptly complete and file with the Delaware Secured Transactions
Registry a UCC-1 Form identifying the Acquired Shares as collateral for the Note
and giving Pledgee a priority lien.

 

3.       Notwithstanding the security interest in the Collateral and the
proceeds thereof granted to and created in favor of Pledgee by this Agreement,
Pledgor shall have the right, until the occurrence of an event of default as
provided in Paragraph 7 hereof, to exercise all voting rights with respect to
the Collateral.

 



 1 

 

 

4.       Pledgor represents and warrants to Pledgee that, upon the effective
date of the Pledge (a) Pledgor is the sole and absolute owner of the Acquired
Shares, (b) the Acquired Shares are free and clear of all pledges, liens,
security interests and encumbrances, (c) Pledgor has the authority and power to
execute this Agreement and to grant a security interest in the Collateral in
favor of Pledgee, (d) Pledgor has obtained all necessary consents to enter into
this Agreement, and (e) the person executing this Agreement on behalf of Pledgor
is authorized and empowered to do so and will bind Pledgor accordingly.

 

5.       During the term of this Agreement, Pledgor shall not take any action
with respect to the Acquired Shares that is inconsistent with the provisions or
purpose of this Agreement or that would adversely affect the rights of Pledgee.
Pledgee shall not assign its interest in the Collateral, in whole or in part,
without the express written consent of Pledgor.

 

6.       Promptly upon request of Pledgee from time to time, Pledgor will do all
such acts and things and will execute and deliver to Pledgee all such documents
as Pledgee may deem necessary or advisable in order to assure Pledgee of its
rights granted hereunder, or otherwise by law, with respect to the Collateral
and the proceeds thereof.

 

7.       In the event Pledgor shall fail to make any payment due under the Note,
then, and in any such event, Pledgee shall have such rights and remedies with
respect to the Collateral or any part thereof and the proceeds thereof as are
provided for both in the Purchase Agreement and the Note.

 

8.       Upon full payment of all sums due by Pledgor to Pledgee under the Note,
this Agreement shall terminate and be of no further force and effect and the
UCC-1 Filing shall be withdrawn or terminated by Pledgee within five (5)
business days of Pledgor’s full payment of the Note. Until such time, however,
this Agreement shall bind the Pledgor, its successors and assigns, and shall
inure to the benefit of Pledgee, its successors and assigns.

 

9.       No delay or failure on the part of either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof or of any
other right, power or privilege of either party hereunder; nor shall any single
or partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of either party hereunder are cumulative and not
exclusive of any rights or remedies which it may otherwise have.

 

10.       This Agreement shall be governed by and shall be construed and
enforced in accordance with the laws of the State of Delaware.

 

 

 

Remainder of Page Intentionally Left Blank

Signature Page to Follow

 

 2 

 



 

 

 

IN WITNESS WHEREOF, the due execution hereof the day and year first above
written.

 

WITNESS:

 

 

 

_______________________________

PLEDGOR:

 

GENEREX BIOTECHNOLOGY

CORPORATION

a Delaware Corporation

 

 

By: ______________________________

Joseph Moscato

President & Chief Executive Officer

WITNESS:

 

 

 

______________________________

PLEDGEE:

 

OLAREGEN THERAPEUTIX INC.

a Delaware corporation

 

 

 

By: ______________________________

Anthony J. Dolisi

Chief Executive Officer and President

 

 

 

 3 

 



EXHIBIT “A”

 

PROMISSORY NOTE

 

[See Attached]

 

 



 4 

 

 

